Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 17/034,988 filed September 28, 2020.

Allowable Subject Matter
Claims 1-16 & 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses a meta-insulator metal (MIM) capacitor structure comprising: a substrate, wherein the substrate comprises a capacitor region and a non-capacitor region; a first electrode layer formed over the substrate; a first spacer formed on a sidewall of the first electrode layer; a second electrode layer formed over the first electrode layer; and a second spacer formed on a sidewall of the second electrode layer, wherein the second spacer is in direct contact with an interface between the second electrode layer and a first dielectric layer, wherein the second spacer has a tapered width from bottom to top. Claims 2-10 & 21 are also allowed based on their dependency from claim 1.
Claim 10 is allowed because none of the prior art either alone or in combination discloses a metal-insulator-metal (MIM) capacitor structure comprising: a first electrode layer formed over a substrate; a first dielectric layer formed on the first electrode layer; a first spacer formed on a sidewall of the first electrode layer and a sidewall of the first 
Claim 16 is allowed because none of the prior art either alone or in combination discloses a metal-insulator-metal (MIM) capacitor structure comprising: a first electrode layer formed over a substrate; a first dielectric layer formed on and in direct contact with the first electrode layer, wherein the first dielectric layer has a top portion and a bottom portion lower than the top portion; a first spacer formed on a sidewall of the first electrode layer and a sidewall of the first dielectric layer; a first via through the bottom portion of the first dielectric layer; a second electrode layer formed on the first spacer and the first dielectric layer, and a second spacer layer formed on a sidewall of the second electrode layer. Claims 18-20 are also allowed based on their dependency from claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fox (US Patent 10,580,581)
Triyoso (Pre-Grant Publication 2016/0104762)
Childs (Pre-Grant Publication 2013/0270675)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818